           Case 3:16-cv-00474-HDM-CLB Document 33 Filed 10/06/20 Page 1 of 2



1    GAYLE A. KERN, ESQ.
     Nevada Bar No. 1620
2
     SOPHIE A. KARADANIS, ESQ.
3    Nevada Bar No. 12006
     LEACH KERN GRUCHOW
4    ANDERSON SONG
     5421 Kietzke Lane, Ste. 200
5
     Reno, Nevada 89511
6    Tel: (775) 324-5930
     Fax: (775) 324-6173
7    E-mail: gkern@lkglawfirm.com
     E-mail: skaradanis@lkglawfirm.com
8

9                           IN THE UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA
11
      GLOBAL PLASTIC SHEETING, INC.,                        CASE NO.: 3:16-cv-00474-HDM-CLB
12    a California Corporation,

13                   Plaintiff,
14
             vs.
15
      FAST WRAP RENO-ONE, LLC, a
16    Nevada limited liability company,
17
                  Defendants.
18    ____________________________________/

19         MOTION TO REMOVE ATTORNEY FROM ELECTRONIC SERVICE LIST
20   TO:    ALL PARTIES, AND THEIR COUNSEL OF RECORD:
21
            PLEASE TAKE NOTICE that Sophie A. Karadanis, Esq. (“Ms. Karadanis”) is no longer
22
     associated with the Law Office of Richard Hill, and she requests the removal of her name from
23

24
     the service list. Richard G. Hill, Esq. (“Mr. Hill”) continues to serve as counsel for Plaintiff,

25   Global Plastic Sheeting, Inc. (“Plaintiff”) in the above-captioned action. Plaintiff’s counsel, Mr.

26   Hill, previously employed Ms. Karadanis, but she is no longer associated with Mr. Hill or the
27
     Law Office of Richard Hill.
28
     ///
                                                      1
            Case 3:16-cv-00474-HDM-CLB Document 32
                                                33 Filed 10/06/20 Page 2 of 2



1            Ms. Karadanis and the firm with which she is now associated, Leach Kern Gruchow
2
     Anderson Song (“LKG”), submit this Motion to Remove Attorney from Electronic Service List
3
     (“Motion”) with respect to the above-captioned action. The list of names to be removed from the
4
     electronic     service     list   includes   notice     to:   Sophie     A.    Karadanis,     Esq.
5

6    (skaradanis@lkglawfirm.com); Gayle A. Kern, Esq. (gakltd@kernltd.com); and Christine Lamia

7    (clamia@lkglawfirm.com).
8
             Therefore, neither Ms. Karadanis nor any person associated with LKG has need to receive
9
     CM/ECF notifications in this case. Therefore, it is respectfully requested that the Court grant the
10
     instant Motion and direct the Clerk of the Court to remove the names listed above from the
11

12   electronic service list.

13           DATED this 6th day of October 2020.
14
                                                   LEACH KERN GRUCHOW ANDERSON SONG
15
                                                   /s/ Sophie A. Karadanis, Esq.
16                                                 SOPHIE A. KARADANIS, ESQ.
                                                   Nevada Bar No. 12006
17
                                                   5421 Kietzke Lane, Ste. 200
18                                                 Reno, Nevada 89511
                                                   Tel: (775) 324-5930
19                                                 E-mail: skaradanis@lkglawfirm.com
20

21

22                                                 IT IS SO ORDERED.
23

24                                                 ___________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
25                                                         Case No.: 3:16-cv-00474-HDM-CLB

26                                                            6th day of October 2020.
                                                   DATED this ____
27

28


                                                      2
